Citation Nr: 0209086	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the residuals of low 
back strain with osteoarthritis L2-L5 and degenerative disc 
disease L5-S1. 



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to April 1962.  This case is before the Board of 
Veterans Appeals (Board or BVA) on appeal from a February 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a low back injury. 


REMAND

In a September 2000 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran indicated that he wanted to 
have a hearing at a local VA office before a Member, or 
Members of the Board.  In November 2000, he indicated that he 
wanted to have a videoconference hearing at the VA Office in 
El Paso.  While the veteran was accorded a March 2001 hearing 
before a decision review officer at the RO, he has not been 
scheduled for a videoconference hearing before a Member of 
the Board.  A review of his claims folder did not reveal any 
indication he no longer desires such hearing.  To the 
contrary, July 2002 correspondence from the veteran again 
indicated that he desires a videoconference hearing.  
Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.

The Board observes that additional due process requirements 
may need to be satisfied as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  Notice should be sent to 
the appellant, and a copy of the notice 
should be placed in the claims file.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


